Order, Supreme Court, New York County (Barbara R. Kapnick, J), entered July 10, 2006, which denied plaintiffs’ motion to vacate a stipulation of voluntary discontinuance of the action with prejudice, unanimously affirmed, with costs.
Plaintiffs commenced dual actions in Supreme Court and Civil Court seeking review of an arbitration award in favor of defendants in this dispute involving attorneys’ fees. Following discussions between the parties, plaintiffs agreed to discontinue the Supreme Court action and executed the stipulation of voluntary discontinuance of the action “with prejudice.” The Civil Court subsequently dismissed plaintiffs complaint, which sought declaratory relief, for lack of jurisdiction, but stayed entry of judgment so as to allow plaintiffs an opportunity to seek to vacate the stipulation. Following the deadline set by the Civil *328Court, plaintiffs moved to vacate the stipulation on the basis of unilateral mistake.
The motion was properly denied where the claimed mistake by plaintiffs, executing the stipulation without realizing that the discontinuance of the action was “with prejudice,” is not supported by the record, which establishes that plaintiffs’ counsel was in receipt of the proposed stipulation for approximately two months before it was executed. Furthermore, contrary to plaintiffs’ argument, enforcement of the stipulation would not result in defendants being unjustly enriched (see Weissman v Bondy & Schloss, 230 AD2d 465, 469 [1997], lv dismissed 91 NY2d 887 [1998]).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Andrias, J.P., Saxe, Nardelli, McGuire and Malone, JJ.